         Case 2:18-cv-00771-RSL Document 44 Filed 01/13/21 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                              FOR THE NINTH CIRCUIT
                                                                        JAN 13 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 ALEMAYEHU JIMMA,                                 No. 19-36114

                Plaintiff - Appellant,
                                                  D.C. No. 2:18-cv-00771-RSL
   v.                                             U.S. District Court for Western
                                                  Washington, Seattle
 SEATTLE POLICE DEPARTMENT,
                                                  ORDER
                Defendant - Appellee.


        A review of the docket demonstrates that appellant has failed to file the

opening brief in this case.

        Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute.

        This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Rebecca Yee
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
